DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  There is no clear indication that the original disclosure discloses “urgency level” is mapped to “only one of a plurality of action responses”.  The original disclosure, at best, discloses mapping different urgency levels to different action responses (paragraphs 44, 46, 60, and 62 of the original SPEC).  Furthermore Jain, the prior art on record, discloses “the auto-response system 102a suggests the one or more auto-responses to the user (Y)” allowing the users to select one of the responses (Jain: paragraph 59).  This indicates that the urgency level may be mapped to one action response or multiple action responses.  For this these reasons, examiner maintains the prior art on record.

Regarding CRM, the disclosure specifically recites: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (paragraph 89).  Therefore, there is no CRM issue.

Claim Objections
Claim 30 is objected to because of the following informalities: The limitation regarding “the classification model/predictor uses the identified pre-defined features as an input and an output of the classification model is the urgency level” is duplicated in lines 13-16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 37, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new limitation regarding “the urgency level and only one of a plurality of action responses.”  Examiner interpreted the limitation as a mapping between the urgency level and one or more action responses. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32-33, 37, 39-40, 44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (USPG 2017/0222956, hereinafter referred to as Jain) in view of Sanketi (USPG 2015/0200899, hereinafter referred to as Sanketi).

Regarding claims 30, 37, and 44, Jain discloses a computer-implemented method, a computer hardware system, a computer program product, comprising:
receiving an electronic message directed to a user (figure 3, step 304); 
parsing the electronic message to identify pre-defined features contained within the electronic message (paragraph 51, “comparison of a speech tone, a mapping of keywords in each of the one or more messages with known keywords (related to urgency). The known keywords are present in a database present in the storage space”; the claimed “pre-defined features” are equated to “known keywords”); and 
sending an electronic notification to the user that includes an action response to be taken by the user (paragraph 59, “The auto-response system 102a enables one or more auto-responses to the user (Y). Moreover, the auto-response system 102a suggests the one or more auto-responses to the user (Y). The auto-response system 102a suggest the one or more auto-responses through the speech to the user (Y). The user (Y) selects a preferred response from the one or more auto-response suggested”; the suggested auto-responses are individual action response that the user can take or select), wherein the electronic notification is generated based upon a classification of the electronic message using a classification model/predictor that predicts an urgency level for the electronic message using the identified pre-defined features contained within the electronic message (paragraphs 51-52, “… the auto-response system 102a sets a priority level associated with each of the one or more received messages. The priority level is set based on the determined level of urgency”; the claimed “predictor” is equated to the “auto-response system” that predicts or determines an urgency level), and 
 and the action response being selected based upon a mapping between the urgency level and only one of a plurality of action responses (paragraph 59, the urgency level may be mapped to one action response or multiple action responses), the classification model/predictor uses the identified pre-defined features as an input and an output of the classification model is the urgency level (paragraph 51, “comparison of a speech tone, a mapping of keywords in each of the one or more messages with known keywords (related to urgency). The known keywords are present in a database present in the storage space”).
Jain fails to explicitly disclose, however, Sanketi teaches the urgency level is a predefined designation indicating how quickly the action response should be undertaken (paragraphs 23-24, “For example, an email may have been received five days ago and the email discusses a meeting that will occur tomorrow. Five days ago when the email was received the email may have not been urgent. However, if the email is still unread or no response has been sent as of the current date, the system may suggest that the user respond to email today”).  
Since Jain and Sanketi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of generating a notification indicating how quickly the user should respond to a received message.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 32, 39, and 46, Jain fails to explicitly disclose, however, Sanketi teaches wherein the notification identifies a specific timeframe by which the action response is to be taken (paragraphs 23-24, “For example, an email may have been received five days ago and the email discusses a meeting that will occur tomorrow. Five days ago when the email was received the email may have not been urgent. However, if the email is still unread or no response has been sent as of the current date, the system may suggest that the user respond to email today”).  
Since Jain and Sanketi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of generating a notification indicating how quickly the user should respond to a received message.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 33, 40, and 47, Jain further discloses wherein the notification is separate from the electronic message (paragraph 59 indicating the “auto-responses” are separate from the received message).

Claims 31, 34, 36, 38, 41, 43, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Sanketi, and further in view of Winn.

Regarding claims 31, 34, 36, 38, 41, 43, 45, and 48, Jain fails to explicitly disclose, however, Winn teaches wherein performance of the action response is automatically initiated upon the electronic notification being received by the user (paragraphs 33, “… the prediction system 114 may automatically perform the predicted action on behalf of the user” and/or paragraph 72, “… suggest the predicted action response to the user and/or may automatically execute the predicted action”; also referring to paragraph 70); wherein the classification model/predictor is automatically updated based upon feedback received from the user after receipt of the electronic notification (paragraphs 33-43, training the classifier based on user data and action); wherein the feedback is to the action response (figure 2, user data and action 204 is the user’s action in response the notification).
Since the modified Jain and Winn are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of automatically performing the predicted action on behalf of the user and updating model to improve subsequent predictions.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 35, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Sanketi, further in view of Winn, and further in view of Bonham (USPG 2019/0036863, hereinafter referred to as Bonham).

Regarding claims 35, 42, and 49, the modified Jain fails to explicitly disclose, however, Bonham teaches wherein the feedback includes a modification to the urgency level predicted by the classification model (paragraphs 108-109, modification of message priority).  
Since the modified Jain and Bonham are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of allowing user to modify message priority.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karuppasamy (USPG 2017/0034103) teaches a method for dynamically prioritizing electronic messages in an electronic device.  Hewitt et al. (USPG 2020/0092245) teach a method for provoking and maintaining user attention for urgent messages by actively monitoring user activity and biometrics.  Mei (USPG 2020/0314797) teaches a notification message processing method.  Goenka et al. (USPG 2020/0133691) teach a method for modifying content interface based upon level of activity.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656